PER CURIAM.
Jeffrey Smith appeals from his judgment and sentence for aggravated battery with a deadly weapon and discharging a firearm from a vehicle within 1,000 feet of a person. We hold that the state presented sufficient evidence to support his convictions, and we affirm his judgment. However, we must reverse Smith’s sentence and remand for re-sentencing based on a scoresheet error.
Smith was sentenced on a single score-sheet for aggravated battery with a deadly weapon, discharging a firearm from a vehicle within 1,000 feet of a person, and carrying a concealed firearm, a charge which arose from another case. The scoresheet includes an additional twenty-five points for possession of a semiautomatic weapon. See Fla.R.Crim.P. 3.702(d)(12). The state concedes that it presented no proof that the firearm Smith used was a semiautomatic weapon. Thus, on remand, the trial court shall resentence Smith based on a corrected scoresheet which reflects an additional eighteen points for the possession of a firearm pursuant to rule 3.702(d)(12).
Affirmed in part, reversed in part, and remanded.
DANAHY, A.C.J., and CAMPBELL and PATTERSON, JJ., concur.